DETAILED ACTION
This office action is in response to the communication received on 12/17/2020 concerning application no. 15/780,914 filed on 10/30/2018.
Claims 37-51 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, pages 12-13, filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant argues that a Riedel Sidorenko function is well known to one with ordinary skill in the art. Applicant argues that the function is a weighting function that minimizes the local bias by taking a set of orthogonal tapers, and assuming quadratic structure of the spectrum, reduce the bias introduced by the curvature of the spectrum.
Examiner respectfully disagrees with Applicant’s arguments. The Applicant simply states that the Riedel Sidorenko function is well known and a definition of the equation. However, the Applicant fails to provide any further information regarding the actual form of the function, a textbook teaching, or an example of its use in weighting. Given the lack of any textbook citations, examples of its use, or a detailed description of the claimed function, Examiner maintains that this equation is not well known in the art. 
	Given that the specification also fails to establish what function or equation is considered to be a “Riedel-Sidorenko function”, Examiner maintains that the claim 41 is not established in a manner that can reasonably convey that the inventor had possession of the claimed invention.
	
Applicant's arguments, page 13, filed 12/17/2020 have been fully considered but they are not persuasive. 	
Applicant argues that the discrete prolate spheroid function that is used does not need to be specified but merely that one may be used as an orthogonal function. Therefore, according to the applicant, there is adequate written description support. 
	Examiner respectfully disagrees with Applicant’s arguments. The broad claim of “discrete prolate spheroid functions” can be analyzed as be drawn to a genus. That is, it is encompassing all prolate spheroid functions that can be discretized. According to 2163(II)(3)(a)(ii), 
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”
	Given this statement, the specification of the claimed invention was reviewed. However, the review found that no sufficient description was provided of a representative number of species for the claimed genus. The specification failed to establish a single prolate spheroid function that could be a representative number of species to sufficiently show that the applicant had possession of the claimed genus.
	Examiner respectfully maintains the 112(a) rejection of claim 41. 

Applicant's arguments, pages 14-20, filed 12/17/2020 have been fully considered but they are not persuasive. 

Applicant argues that the combination of Ignjatovic and Brock-Fisher fails to obvious the claims 37 and 47. Regarding Ignjatovic, Applicant argues that the reference teaches the time modulation for one 
	Examiner respectfully disagrees with Applicant’s arguments. With regards to the weightings, and the time modulation, there is nothing in the claim that precludes the weighting vectors from varying in values of 0 and 1 with the use of a pseudo random code. The claim element is recited in paragraphs 0053-0054 that the modulation is done with coefficients in an orthogonal manner. Given that this modulation is occurring from a plurality of transducers, a plurality of beamforming process are done to assign each element with the coefficient values. With regards to the dot product, it is well known in the art that two orthogonal vectors are inherently equal to 0 (See https://textbooks.math.gatech.edu/ila/dot-product.html). In response to applicant's argument that the Ignjatovic fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Each beamforming process using a weighting vector of length M corresponding to the number f firings, such that there is one constant value of the weighting vector for one combination of a forcing number of beam process number n. And that the apodization is in a beamforming dimension) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regarding the use of the Brock-Fisher reference, Applicant argues the reference does not disclose or suggest beamform processing N times to provide N beamformed pixel values, each beamforming process using a weighting vector of length M corresponding to the number of firings, such that there is one constant value of weighting vector for one combination of a firing number m and a beamforming 
In response to applicant's argument that the Brock-Fisher fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., beamform processing N times to provide N beamformed pixel values, each beamforming process using a weighting vector of length M corresponding to the number of firings, such that there is one constant value of weighting vector for one combination of a firing number m and a beamforming process number n. And that the apodization is in a beamforming dimension where it is purely numerical approach) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With regards that the present invention no firing pulses timely orthogonal to one another, Examiner notes that the transmission is recited as “transmitting a plurality of waves inside the medium by transducers”. This claim element, under broadest reasonable interpretation, encompasses any plurality of waves transmitted by transducers inside the medium, including orthogonal waves.
	Applicant argues that the one with ordinary skill in the art would not have been led to this combination of references to reduce speckle noise in processing images and the implementation of orthogonal weighting vectors according to beamforming process.
	Examiner respectfully disagrees. Both references, Ignjatovic and Brock-Fisher, designed apparatuses and methods that are for the improvement of image quality. Brock-Fisher, in Col. 1, lines 25-40 teaches that the various techniques and systems are designed to reduce the speckle artifacts and reduce the clutter from areas of excessive ultrasound energy. Ignjatovic teaches, in paragraph 0008, that the speed of operation and image quality are increased. 
	Examiner respectfully maintains the 103 rejection of claims 37 and 47 under Ignjatovic and Brock-Fisher.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 43-46, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 41, line 3, recites “a list comprising a Riedel-Sidorenko function”. The specification fails to establish what function or equation is considered to be a “Riedel-Sidorenko function”. One with ordinary skill in the art would not able to ascertain what this function is or what components or input criteria are required in its use. Given the lack of adequate written description, the claim is not established to one with ordinary skill in the art in a manner that can reasonably convey that the inventor had possession of the claimed invention at the time of filing.

Claim 41, line 3, recites “a Discrete prolate spheroidal function”. The specification fails to establish what function or equation is considered to be a “Discrete prolate spheroidal function”. While one with ordinary skill in the art, would be familiar with prolate spheroidal wave functions and a manner 

Claim 43, lines 3-5, recite “determining the image of the region by said processor and the array before the transmitting”. The specification fails to establish any teaching as to how an image of the region is produced by the processor and array prior to transmitting. The paragraph 0231 of the published specification teaches that a first image is generated by a processing unit and an array but does not mention that it is down prior to the transmitting step. Given the lack of adequate written description and the introduction of new matter, the claim is not established to one with ordinary skill in the art in a manner that can reasonably convey that the inventor had possession of the claimed invention at the time of filing.

Claim 50, lines 4-6, recite “determining the image of the region by said processor and the array before the transmitting”. The specification fails to establish any teaching as to how an image of the region is produced by the processor and array prior to transmitting. The paragraph 0231 of the published specification teaches that a first image is generated by a processing unit and an array but does not mention that it is down prior to the transmitting step. Given the lack of adequate written description and the introduction of new matter, the claim is not established to one with ordinary skill in the art in a manner that can reasonably convey that the inventor had possession of the claimed invention at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 37, lines 24-30, recite “wherein the transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
         are different… weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
        ”.This claim element is indefinite. One with ordinary skill in the art would find it unclear if the “transmit weighting vectors             
                
                    
                        W
                    
                    
                        T
                        n
                    
                
            
        ” are considered to be computation vectors as the i and j indices indicate or if they are to be considered to be physical vectors that are observed as the claim elements regarding orthogonality suggest. 
For purposes of examination, the Office is considering the claim element to be referring to computational vectors.

Claim 37, line 30, recites a summation function that has a component as follows,             
                
                    
                        
                            
                                W
                            
                            
                                T
                                i
                            
                        
                        
                            
                                l
                            
                        
                        ∙
                        W
                    
                    
                        
                            
                                T
                            
                            
                                j
                            
                        
                    
                
                (
                l
                )
            
        . This claim element is indefinite.  It would be unclear if the elements are being multiplied together or if the calculation is for the dot product. As these require different calculations, this claim element is indefinite.
For purposes of examination, the Office is considering the mathematical computation to be a dot product.

The term "strong" in claim 44, line 4, is a relative term which renders the claim indefinite.  The term "strong" is not defined by the claim, the specification does not provide a standard for ascertaining 
For purposes of examination, the Office is considering the term “strong” to refer to any reflective signal that is detected by the acquisition system.

The term "strong" in claim 44, line 6, is a relative term which renders the claim indefinite.  The term "strong" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For purposes of examination, the Office is considering the term “non-significant” to refer to any speckle signal that interferes with a proper image.

Claim 47, lines 26-32, recite “wherein the transmit weighting vectors                         
                            
                                
                                    W
                                
                                
                                    T
                                    n
                                
                            
                             
                        
                    are different… weighting vectors                         
                            
                                
                                    W
                                
                                
                                    T
                                    n
                                
                            
                        
                    ”. This claim element is indefinite. One with ordinary skill in the art would find it unclear if the “transmit weighting vectors                         
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            T
                                            n
                                        
                                    
                                
                            
                        
                    ” are considered to be computation vectors as the i and j indices indicate or if they are to be considered to be physical vectors that are observed as the claim elements regarding orthogonality suggest. 
For purposes of examination, the Office is considering the claim element to be referring to computational vectors.

Claim 47, line 20, recites a summation function that has a component as follows,                         
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            T
                                            i
                                        
                                    
                                    
                                        
                                            l
                                        
                                    
                                    ∙
                                    W
                                
                                
                                    
                                        
                                            T
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            (
                            l
                            )
                        
                    . This claim element is indefinite.  It would be unclear if the elements are being multiplied together or if the calculation is for the dot product. As these require different calculations, this claim element is indefinite.
For purposes of examination, the Office is considering the mathematical computation to be a dot product.

	Claim 40, line 11, recites “                        
                            
                                
                                    x
                                
                            
                        
                     is the modulus of x”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “x” recited in the claim element is the same variable as the “x” found in the U(x,z) and I(x,z,) or is referring to a separate and distinct variable x.
For purposes of examination, the Office is considering is the “x” in the claim element in question to be separate and distinct from the “x” in the functions.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37, 41-42, 47, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ignjatovic et al. (PGPUB No. US 2017/0363725) in view of Brock-Fisher (US Patent No. 6, 213,946).

Regarding claims 37 and 47, Ignjatovic teaches a method for producing an image of a region inside a medium, the imaging method being implemented by a processor connected to an array of Paragraph 0031 teaches the imaging of a target medium with a linear array L with multiple transducer elements. See Fig. 1), said method comprising: 
beamform processing step in which the set of data by a plurality of beamforming processes providing beamformed pixel values                         
                            
                                
                                    U
                                
                                
                                    n
                                
                            
                            (
                            x
                            ,
                            z
                            )
                        
                     of at least a portion of the image, each of the beamforming processes using a transmit weighting vector                         
                            
                                
                                    W
                                
                                
                                    T
                                    n
                                
                            
                        
                     in calculating the beamformed pixel values (Paragraphs 0053-0054 teaches that the transmission pulses can be modulated with a coefficient. This modulation process occurs on a series of transducer elements and is modulation with coefficients of 0 or 1. Paragraph 0042 teaches that each of the transducer elements can be modulated with no information loss); and 
combining the calculated beamformed pixel values together to provide a pixel value                         
                            I
                            (
                            x
                            ,
                            z
                            )
                        
                     of a pixel inside the image (Paragraph 0056 teaches that the summed output is passed into an image reconstruction according to a reconstruction algorithm), wherein the transmit weighting vectors                         
                            
                                
                                    W
                                
                                
                                    T
                                    n
                                
                            
                        
                     are different and orthogonal with respect to each other, a transmit weighting vector of index                         
                            i
                        
                     being orthogonal to a transmit weighting vector of index                         
                            j
                        
                    , index                         
                            i
                        
                     being different of index                         
                            j
                        
                    , and                         
                            
                                
                                    ∑
                                    
                                        l
                                        =
                                        1
                                    
                                    
                                        L
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            T
                                            i
                                        
                                    
                                    
                                        
                                            l
                                        
                                    
                                    ∙
                                    
                                        
                                            T
                                        
                                        
                                            T
                                            j
                                        
                                    
                                    
                                        
                                            l
                                        
                                    
                                    =
                                    0
                                
                            
                        
                    ,                         
                            L
                        
                     being the number of components of the transmit weighting vectors                         
                            
                                
                                    W
                                
                                
                                    T
                                    n
                                
                            
                        
                     (Paragraph 0054 teaches that the modulation coefficients can be implemented for the vectors in a mutually orthogonal manner. Paragraph 0055 teaches that that the acquired signal can then be summed. With regards to the summation, a dot product of a weighting of an index i and an index j would be 0 when the indices are orthogonal to one another1).
However, Ignjatovic is silent regarding an method, including
transmitting a plurality of waves inside the medium by the transducers, 
acquiring a set of data by said transducers in response to the transmitted plurality of waves.
In an analogous imaging field of endeavor, regarding the improvement of ultrasound image quality, Brock-Fisher teaches an apparatus, including
Col. 8, lines 12-23, teaches the transmission of an ultrasound signal. Abstract teaches that the ultrasound energy is transmitted inside be patient body), 
acquiring a set of data by said transducers in response to the transmitted plurality of waves (Col. 8, lines 12-23, teaches the transmitted wave is received).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ignjatovic with Brock-Fisher’s teaching of a transmission and reception step before a beamforming step. This modified apparatus would allow a user to image a patient with reduced speckle artifacts and reduced clutter from areas of excessive ultrasound energy (Col. 1, lines 25-40 of Brock-Fisher).

  Regarding claim 41, modified Ignjatovic teaches the method in claim 37, as discussed above.
	Ignjatovic further teaches a method, wherein the transmit weighting vectors                         
                            
                                
                                    W
                                
                                
                                    T
                                    n
                                
                            
                        
                     are determined by an orthogonal function that is one of a Riedel-Sidorenko function, a Discrete prolate spheroidal function and a Hadamard function (Paragraph 0054 teaches that the modulation coefficients can be based on Hadamard matrices and are orthogonal to one another).

Regarding claim 42, modified Ignjatovic teaches the method in claim 37, as discussed above.
	Ignjatovic further teaches a method, wherein the transducers are ultrasound transducers that transmit or receive ultrasound waves, and the method produces an ultrasound image of the region inside the medium (Paragraph 0031 teaches the imaging of a target medium with a linear array L with multiple transducer elements. Abstract teaches that this system is an ultrasound system. See Fig. 1).

Regarding claim 51, modified Ignjatovic teaches the method in claim 37, as discussed above.
Ignjatovic further teaches a non-transitory computer-readable storage medium on which is stored computer program including instructions for execution of the steps of the method according to claim 37 Paragraph 0050 teaches that the circuit includes memory for the coefficient modulation sequence storage).

Claims 38-39 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Ignjatovic et al. (PGPUB No. US 2017/0363725) in view of Brock-Fisher (US Patent No. 6, 213,946) further in view of Fauzia Ahmad et al. ("Synthetic Aperture Beamformer for Imaging Through a Dielectric Wall", January 2004, IEEE Transactions on Aerospace and Electronic Systems, Vol. 41, No. 1, Pages 271-23).

Regarding claims 38 and 48, modified Ignjatovic teaches the apparatus in claim 47, as discussed above. 
Ignjatovic further teaches an apparatus, wherein the transmit weighting vectors                         
                            
                                
                                    W
                                
                                
                                    T
                                    n
                                
                            
                        
                     are applied during the beamform processing (Paragraphs 0053-0054 teaches that the transmission pulses can be modulated with a coefficient. Paragraph 0042 teaches that each of the transducer elements can be modulated with no information loss),
However, the combination Ignjatovic and Brock-Fisher is silent regarding an apparatus, 
during the beamform processing, each of the beamforming processes is a synthetic beamforming in which the beamformed pixel values                         
                            
                                
                                    U
                                
                                
                                    n
                                
                            
                            (
                            x
                            ,
                            z
                            )
                        
                     are calculated by the following formula: 
                
                    
                        
                            U
                        
                        
                            n
                        
                    
                    
                        
                            x
                            ,
                            z
                        
                    
                    =
                    
                        
                            ∑
                            
                                m
                                =
                                1
                            
                            
                                M
                            
                        
                        
                            
                                
                                    T
                                
                                
                                    T
                                    n
                                
                            
                            [
                            m
                            ]
                        
                    
                    
                        
                            ∑
                            
                                l
                                =
                                l
                                1
                            
                            
                                l
                                2
                            
                        
                        
                            
                                
                                    W
                                
                                
                                    R
                                
                            
                            [
                            l
                            ]
                            D
                            S
                            (
                            k
                            -
                            τ
                            
                                
                                    x
                                    ,
                                    z
                                    ,
                                    l
                                    ,
                                    m
                                
                            
                            ,
                            l
                            ,
                            m
                            )
                        
                    
                
            
where
	                        
                            D
                            S
                            
                                
                                    k
                                    ,
                                    l
                                    ,
                                    m
                                
                            
                        
                     is a matrix of the set of data,
	                        
                            
                                
                                    W
                                
                                
                                    R
                                
                            
                        
                      is a receive weighting vector,
	                        
                            τ
                            (
                            x
                            ,
                            z
                            ,
                            l
                            )
                             
                        
                    is a delay function adapted for the beamforming process,
	k is a constant,
                        
                            l
                        
                     is an index of a transducer in the array, comprised between                         
                            l
                            1
                        
                     and                         
                            l
                            2
                        
                    , an aperture to beamform a line,
                        
                            m
                        
                     is the index, comprised between                         
                            l
                        
                     and                         
                            M
                        
                    ,                         
                            M
                        
                     being the number of transmitted waves inside the medium,
	                        
                            
                                
                                    W
                                
                                
                                    T
                                    n
                                
                            
                        
                     is the transmit weighting vector, and
                        
                            x
                            ,
                             
                            z
                        
                     are coordinates of a pixel inside the image.
In an analogous imaging field of endeavor, regarding the improvement of ultrasound image quality, Ahmad teaches an apparatus, 
during the beamform processing, each of the beamforming processes is a synthetic beamforming in which the beamformed pixel values                         
                            
                                
                                    U
                                
                                
                                    n
                                
                            
                            (
                            x
                            ,
                            z
                            )
                        
                     are calculated by the following formula: 
                        
                            
                                
                                    U
                                
                                
                                    n
                                
                            
                            
                                
                                    x
                                    ,
                                    z
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        m
                                        =
                                        1
                                    
                                    
                                        M
                                    
                                
                                
                                    
                                        
                                            T
                                        
                                        
                                            T
                                            n
                                        
                                    
                                    [
                                    m
                                    ]
                                
                            
                            
                                
                                    ∑
                                    
                                        l
                                        =
                                        l
                                        1
                                    
                                    
                                        l
                                        2
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            R
                                        
                                    
                                    [
                                    l
                                    ]
                                    D
                                    S
                                    (
                                    k
                                    -
                                    τ
                                    
                                        
                                            x
                                            ,
                                            z
                                            ,
                                            l
                                            ,
                                            m
                                        
                                    
                                    ,
                                    l
                                    ,
                                    m
                                    )
                                
                            
                        
                     (Page 273 teaches an equation 4, this equation contains a double summation and a multiplication of two weighting values with the pixel location of interest. This equation is an analogous field of interest and provides sufficient teaching for one with ordinary skill in the art to be able to derive or modify the equation that is claimed based on the teachings of Ahmad)
where
                        
                            D
                            S
                            
                                
                                    k
                                    ,
                                    l
                                    ,
                                    m
                                
                            
                        
                     is a matrix of the set of data (Page 273 teaches the equation 4 that is used on the pixel location xq and the summation is applied on the entirety of the image),
	                        
                            
                                
                                    W
                                
                                
                                    R
                                
                            
                        
                      is a receive weighting vector (The wrnis a weight that is used on the reception),
	                        
                            τ
                            (
                            x
                            ,
                            z
                            ,
                            l
                            )
                             
                        
                    is a delay function adapted for the beamforming process (The tau variable in page 272 is taught to be a delay that is applied on the propagation),
k is a constant,
                        
                            l
                        
                     is an index of a transducer in the array, comprised between                         
                            l
                            1
                        
                     and                         
                            l
                            2
                        
                    , an aperture to beamform a line (Page 273 teaches the equation 4 that is used on the pixel location xq and the summation is applied on the entirety of the image),
                        
                            m
                        
                     is the index, comprised between                         
                            l
                        
                     and                         
                            M
                        
                    ,                         
                            M
                        
                     being the number of transmitted waves inside the medium (Page 273 teaches the equation 4 that is used on the pixel location xq and the summation is applied on the entirety of the image. The matrix M is the transmitted locations),
	                        
                            
                                
                                    W
                                
                                
                                    T
                                    n
                                
                            
                        
                     is the transmit weighting vector (The wtm is a weight that is used on the reception), and
                        
                            x
                            ,
                             
                            z
                        
                     are coordinates of a pixel inside the image (Page 273 teaches the equation 4 that is used on the pixel location xq and the summation is applied on the entirety of the image. This would inherently cover all the pixels).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination Ignjatovic and Brock-Fisher with Ahmad’s teaching of a beamforming formula that takes weighting and delay into account. This modified apparatus would allow a user to image with strong two-dimensional spatial resolution and save on the required numbers of transmit and receive apertures (Paragraph 1 of Introduction section of Ahmad).

Regarding claims 39 and 49, modified Ignjatovic teaches the apparatus in claim 48, as discussed above. 
However, the combination Ignjatovic and Brock-Fisher is silent regarding an apparatus, wherein the synthetic beamforming process is one of a synthetic aperture focusing technique (SAFT) beamforming process, a virtual transducer SAFT beamforming process, a spatially coded SAFT beamforming process, a circular wave synthetic beamforming process, and a plane wave synthetic beamforming process.
In an analogous imaging field of endeavor, regarding the improvement of ultrasound image quality, Ahmad teaches an apparatus, wherein the synthetic beamforming process is one of a synthetic aperture focusing technique (SAFT) beamforming process, a virtual transducer SAFT beamforming process, a spatially coded SAFT beamforming process, a circular wave synthetic beamforming process, and a plane wave synthetic beamforming process (Abstract teaches that the scheme is for a synthetic aperture technique. The introduction further teaches the technique is used for beamforming. The design section discusses that the delays allow for the focusing of the signal transmissions).
.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ignjatovic et al. (PGPUB No. US 2017/0363725) in view of Brock-Fisher (US Patent No. 6, 213,946) further in view of Barton, III et al. (Patent No. US 8,743,657).

Regarding claim 40, modified Ignjatovic teaches the method in claim 37, as discussed above. 
However, the combination Ignjatovic and Brock-Fisher is silent regarding a method, wherein the pixel values                         
                            I
                            (
                            x
                            ,
                            z
                            )
                        
                     of the image are calculated during the combining by the following formula:
                
                    I
                    
                        
                            x
                            ,
                            z
                        
                    
                    =
                    
                        
                            ∑
                            
                                n
                                =
                                1
                            
                            
                                N
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    U
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                
                                                    x
                                                    ,
                                                    z
                                                
                                            
                                            +
                                            i
                                            H
                                            T
                                            {
                                            
                                                
                                                    U
                                                
                                                
                                                    n
                                                
                                            
                                            (
                                            x
                                            ,
                                            z
                                            )
                                            }
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
wherein, 
                        
                            i
                        
                     is the complex unit imaginary number,
                        
                            n
                        
                     is the index, comprised between                         
                            l
                        
                     and                         
                            N
                        
                    ,                         
                            N
                        
                     being the second plurality that is the number of transmit weighting vectors,
                        
                            
                                
                                    x
                                
                            
                        
                     is the modulus of                         
                            x
                        
                    ,
                        
                            H
                            T
                            {
                            x
                            }
                        
                     is the Hilbert transform of                         
                            x
                        
                    ,
                        
                            
                                
                                    U
                                
                                
                                    n
                                
                            
                            (
                            x
                            ,
                            z
                            )
                        
                     is the beamformed pixel value of the plurality of beamforming processes.
In an analogous imaging field of endeavor, regarding the analysis of acquired acoustic signals for representation of a target, Barton teaches a method, wherein the pixel values                         
                            I
                            (
                            x
                            ,
                            z
                            )
                        
                      of the image are calculated during the combining by the following formula:
                        
                            I
                            
                                
                                    x
                                    ,
                                    z
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            U
                                                        
                                                        
                                                            n
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                            ,
                                                            z
                                                        
                                                    
                                                    +
                                                    i
                                                    H
                                                    T
                                                    {
                                                    
                                                        
                                                            U
                                                        
                                                        
                                                            n
                                                        
                                                    
                                                    (
                                                    x
                                                    ,
                                                    z
                                                    )
                                                    }
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     (Equation 8 on Col. 5 shows a signal with a real component and a Hilbert transform on the imaginary component of the signal. This equation is an analogous field of interest and provides sufficient teaching for one with ordinary skill in the art to be able to derive or modify the equation that is claimed based on the teachings of Barton. This modification can include is application on the entirety of a matrix after amplification and noise filtering)
wherein, 
                        
                            i
                        
                     is the complex unit imaginary number (The equation shows the imaginary component),
                        
                            n
                        
                     is the index, comprised between                         
                            l
                        
                     and                         
                            N
                        
                    ,                         
                            N
                        
                     being the second plurality that is the number of transmit weighting vectors,
                        
                            
                                
                                    x
                                
                            
                        
                     is the modulus of                         
                            x
                        
                     (Absolute value is shown in the Equation 8),
                        
                            H
                            T
                            {
                            X
                            }
                        
                     is the Hilbert transform of                         
                            X
                        
                     (Col. 5 line 45 teaches that h(x(t)) is a Hilbert transform),
                        
                            
                                
                                    U
                                
                                
                                    n
                                
                            
                            (
                            x
                            ,
                            z
                            )
                        
                     is the beamformed pixel value of the plurality of beamforming processes.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination Ignjatovic and Brock-Fisher with Barton’s teaching of calculating pixel values. This modified method would allow a user to image with a high level of accuracy and precision.

Claims 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ignjatovic et al. (PGPUB No. US 2017/0363725) in view of Brock-Fisher (US Patent No. 6, 213,946) further in view of Fauzia Ahmad et al. ("Synthetic Aperture Beamformer for Imaging Through a Dielectric Wall", January 2004, IEEE Transactions on Aerospace and Electronic Systems, Vol. 41, No. 1, Pages 271-23) further in view Huang et al. (PGPUB No. US 2014/0364736).

Regarding claim 43, modified Ignjatovic teaches the method in claim 38, as discussed above.

said transmit weighting vectors being different and orthogonal with respect to one another (Paragraph 0054 teaches that the modulation coefficients are mutually orthogonal).
However, the combination of Ignjatovic, Brock-Fisher, and Ahmad is silent regarding a method, further comprising:
determining the image of the region by said processor and the array before the transmitting; 
determining a metric value for pixels in the image; and
when the metric value is comprised in a first range, computing a pixel value in the image without using a transmit weighted vector, and 
when the metric value is comprised in a second range different than said first range, computing a pixel value in the image using transmit weighting vectors.
In an analogous imaging field of endeavor,, regarding the improvement of ultrasound image quality, Huang teaches a method, further comprising the follow steps: 
determining the image of the region by said processor and the array before the transmitting (Paragraph 0129 teaches that the tomographic reconstruction of Fig. 17 is solely done with transmission data); 
determining a metric value for pixels in the image (The sound speed is shown over the image in Fig. 17. Each point of the image is color coded with respect to the sound speed); and
when the metric value is comprised in a first range, computing a pixel value in the image without using a transmit weighted vector (Paragraph 0198 teaches that the weighting vector can be omitted as it affects the regularization process. Paragraph 0132 teaches that the transmission image data utilizes regularization), and 
when the metric value is comprised in a second range different than said first range, computing a pixel value in the image using transmit weighting vectors (Paragraph 0205 teaches waveform that is received is weighted. A reception based image is shown in Fig. 16).


Regarding claim 45, modified Ignjatovic teaches the method in claim 43, as discussed above. 
Ignjatovic further teaches a method, wherein the metric value is determined via calculating an autocorrelation function (Paragraph 0077 teaches that that a normalized autocorrelation function can be applied onto the acquired signal).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Ignjatovic et al. (PGPUB No. US 2017/0363725) in view of Brock-Fisher (US Patent No. 6, 213,946) further in view of Fauzia Ahmad et al. ("Synthetic Aperture Beamformer for Imaging Through a Dielectric Wall", January 2004, IEEE Transactions on Aerospace and Electronic Systems, Vol. 41, No. 1, Pages 271-23) further in view Huang et al. (PGPUB No. US 2014/0364736) further in view of Dahl et al. (PGPUB No. US 2013/0109971).

Regarding claim 44, modified Ignjatovic teaches the method in claim 43, as discussed above. 
However, the combination of Ignjatovic, Brock-Fisher, Ahmad, and Huang is silent regarding a method, wherein the metric value is determined for distinguishing a pixel in the image corresponding to a strong reflective signal from a pixel in the first image corresponding to a speckle signal that does not have a strong reflective signal.
In an analogous imaging field of endeavor, regarding the improvement of ultrasound image quality, Dahl teaches a method, wherein the metric value is determined for distinguishing a pixel in the image corresponding to a strong reflective signal from a pixel in the first image corresponding to a Paragraph 0018 teaches that the point target is compared to a speckle background. Fig. 8 shows that the point target has a different value than the speckle value at any time after a lag of 0).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Ignjatovic, Brock-Fisher, Ahmad, and Huang with Dahl’s teaching of comparing a non-speckle pixel to a speckle image. This modified method would allow a user to image with clarity and robust analysis (Paragraph 0007 of Dahl).

Claims 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ignjatovic et al. (PGPUB No. US 2017/0363725) in view of Brock-Fisher (US Patent No. 6, 213,946) further in view of Fauzia Ahmad et al. ("Synthetic Aperture Beamformer for Imaging Through a Dielectric Wall", January 2004, IEEE Transactions on Aerospace and Electronic Systems, Vol. 41, No. 1, Pages 271-23) further in view of Dahl et al. (PGPUB No. US 2013/0109971) further in view Huang et al. (PGPUB No. US 2014/0364736) further in view of Dong-Lai Liu et al. ("About the Application of the Van Cittert-Zernike Theorem in Ultrasonic Imaging", July 1995, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 42, No. 4, Pages 590-601).

Regarding claim 46, modified Ignjatovic teaches the method in claim 45, as discussed above. 
However, the combination of Ignjatovic Brock-Fisher, Ahmad, and Huang is silent regarding a method, wherein the metric value is a mean value of the autocorrelation function for lags comprised between 10 degrees and 30 degrees.
In an analogous imaging field of endeavor, regarding the improvement of ultrasound image quality,  Liu teaches a method, wherein the metric value is a mean value of the autocorrelation function for lags comprised between 10 degrees and 30 degrees (The “Mean and Variance of the Source Mutual Coherence Function” section teaches the averaging of the measured values and its autocorrelation. Fig. 3 shows an autocorrelation of the signals with a lag of 0 to 100 degrees).
.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Ignjatovic et al. (PGPUB No. US 2017/0363725) in view of Brock-Fisher (US Patent No. 6, 213,946) further in view Huang et al. (PGPUB No. US 2014/0364736)  

Regarding claim 50, modified Ignjatovic teaches the apparatus in claim 47, as discussed above. 
Ignjatovic further teaches an apparatus configured to implement:
said transmit weighting vectors being different and orthogonal with respect to each another (Paragraph 0054 teaches that the modulation coefficients are mutually orthogonal).
However, the combination of Ignjatovic and Brock-Fisher is silent regarding an apparatus, wherein the processor and the array are further configured to implement: 
determining the image of the region by said processor and the array before the transmitting; 
determining a metric value for pixels in the image; and
when the metric value is comprised in a first range, computing a pixel value in the image without using a transmit weighted vector, and 
when the metric value is comprised in a second range different than said first range, computing a pixel value in the image using transmit weighting vectors.
In an analogous imaging field of endeavor,, regarding the improvement of ultrasound image quality, Huang teaches an apparatus, further comprising the follow steps: 
Paragraph 0129 teaches that the tomographic reconstruction of Fig. 17 is solely done with transmission data); 
determining a metric value for pixels in the image (The sound speed is shown over the image in Fig. 17. Each point of the image is color coded with respect to the sound speed); and
when the metric value is comprised in a first range, computing a pixel value in the image without using a transmit weighted vector (Paragraph 0198 teaches that the weighting vector can be omitted as it affects the regularization process. Paragraph 0132 teaches that the transmission image data utilizes regularization), and 
when the metric value is comprised in a second range different than said first range, computing a pixel value in the image using transmit weighting vectors (Paragraph 0205 teaches waveform that is received is weighted. A reception based image is shown in Fig. 16).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Ignjatovic, Brock-Fisher, and Ahmad with Huang’s teaching of determining metric values for pixels and applying weighting on the certain ranges. This modified apparatus would have reconstructions that are less degraded by artifacts and noise (See paragraph 0014 of Huang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./             Examiner, Art Unit 3793                           

/PASCAL M BUI PHO/             Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://textbooks.math.gatech.edu/ila/dot-product.html